In re Ross, Donald; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Assumption, 23rd Judicial District Court, Div. “A”, No. 88-67; to the Court of Appeal, First Circuit, No. KW94 1472.
Writ granted in part; otherwise denied. The district court is ordered to provide relator with the transcript of the evidentiary hearing held on relator’s application for post-conviction relief January 4, 1993. State ex rel. Simmons v. State, 93-0275, p. 2 (La. 12/16/94), 647 So.2d 1094, 1095. In all other respects, relator’s application is denied. State ex rel. Bernard v. Criminal District Court, 94-2247 (La. 4/28/95), 653 So.2d 1174.
DENNIS, J., not on panel.